NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



STEPHEN RABOW,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2863
                                             )
KIMBERLY McCLURE,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 11, 2018.

Appeal from the Circuit Court for Sarasota
County; Stephen Walker, Judge.

Stephen Rabow, pro se.

Dana J. Watts, Sarasota, for Appellee.




PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and ATKINSON, JJ., Concur.